DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8-12 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu [US 2019/0179741] in view of Lee [US 2020/0042181].
Claim 1 is rejected over Liu and Lee.
Liu teaches “A memory system comprising: a first memory device including a plurality of first physical blocks;” [Fig. 2A] (Fig. 2A shows a plurality of physical blocks in each memory device)
“a second memory device including a plurality of second physical blocks;” [Fig. 2A] (Fig. 2A shows multiple planes, each with multiple blocks)
“a first core suitable for managing a plurality of first super blocks that store data associated with a first logical address, the plurality of first super blocks being mapped to the plurality of first physical blocks;” as “the control circuitry is configured to combine the physical blocks from each of the planes to the super block based on the determined characteristics of the data to be written.” [¶0012]
“a global wear-leveling manager suitable for changing mapping between the first physical blocks, which are mapped to one among the first super blocks, and the second physical blocks, which are mapped to one among the second super blocks, based on degrees of wear of the first and second super blocks; and” as “the device controller 112 is configured to manage block arrangements of super blocks in the memory 116. The device controller 112 can maintain block information based on individual physical blocks, instead of a whole super block, select a free block in a plane based on a strategy, e.g., based on erase count, combine at least one block in different planes to a super block, and/or select a victim block in a plane based on a strategy, e.g., based on greedy, refresh, or wear-leveling.” [¶0046]

a host interface suitable for sorting logical addresses, which are received from a host, into the first and second logical addresses, providing the first core with the first logical address, and providing the second core with the second logical address.
However, Lee teaches “a second core suitable for managing a plurality of second super blocks that store data associated with a second logical address, the plurality of second super blocks being mapped to the plurality of second physical blocks;” as “the controller 6430 may be connected to the memory device 6440 through a plurality of channels. The controller 6430 may include one or more cores 6432, a host interface 6431 and a memory interface, for example, a NAND interface 6433.” [¶0252]
“a host interface suitable for sorting logical addresses, which are received from a host, into the first and second logical addresses, providing the first core with the first logical address, and providing the second core with the second logical address.” as “data for garbage collection may be collected or sorted based on a logical address used by a host.” [¶0156]
Liu and Lee are analogous arts because they teach storage device and memory controlling technology.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Lee before him/her, to modify the teachings of Liu to include the teachings of Lee with the motivation of enhancing efficiency to find valid data within memory blocks in a non-volatile memory device. [Lee, ¶0002]
Claim 2 is rejected over Liu and Lee.
Liu teaches “wherein the degrees of wear of the super blocks are determined by erase counts of the physical blocks mapped to the super blocks.” as “The device controller 112 can maintain block information based on individual physical blocks, instead of a whole super block, select a free block in a plane based on a strategy, e.g., based on erase count, combine at least one block in different planes to a super block, and/or select a victim block in a plane based on a strategy, e.g., based on greedy, refresh, or wear-leveling.” [¶0046]
Claim 3 is rejected over Liu and Lee.
Liu teaches “wherein the global wear-leveling manager changes the mapping of the first physical blocks and the second physical blocks between the corresponding first and second super blocks when the corresponding first super block is a global maximum super block, the corresponding second super block is a global minimum super block and a difference between the degrees of wear of the corresponding first and second super blocks is equal to or greater than a threshold value, wherein the global maximum super block has the highest degree of wear among all of the first and second super blocks, and” as “determine a respective maximum value of erase count of physical blocks in each of the planes; select a plane having the respective maximum value of erase counts that is smaller than a maximum of the respective maximum values of erase counts; select unused physical blocks in the selected plane, wherein an erase delay time of each of the selected unused physical blocks is larger than a minimum of erase delay times of physical blocks in the selected plane;” [¶0006]
“wherein the global minimum super block has the lowest degree of wear among all of the first and second super blocks.” as “select a physical block with a minimum erase count among the selected unused physical blocks.” [¶0006]
Claim 4 is rejected over Liu and Lee.
Liu teaches “wherein the global wear- leveling manager restores, when the difference between the degrees of wear of the corresponding first and second super blocks become less than the threshold value,” as “determine a threshold based on the erase counts of the selected unused physical blocks from the planes;” [¶0004]
Liu does not explicitly teach the changed mapping to the mapping before the mapping was changed.
However, Lee teaches “the changed mapping to the mapping before the mapping was changed.” as “The FTL may manage operations of address mapping, garbage collection, wear-leveling and so forth. Particularly, the FTL may load, generate, update, or store map data.” [¶0082]
Claim 8 is rejected over Liu and Lee.
Liu does not explicitly teach wherein the first core performs a local wear-leveling operation of moving data between the first super blocks based on the degrees of wear of the first super blocks, and
wherein the second core performs a local wear-leveling operation of moving data between the second super blocks based on the degrees of wear of the second super blocks.
However, Lee teaches “wherein the first core performs a local wear-leveling operation of moving data between the first super blocks based on the degrees of wear of the first super blocks, and” as “The nonvolatile memory device 1006B can be divided into plural super blocks, which may be controlled by the host, and these super blocks can be used as a predetermined range in which the controller searches for valid data to perform garbage collection or wear levelling.” [¶0174]
“wherein the second core performs a local wear-leveling operation of moving data between the second super blocks based on the degrees of wear of the second super blocks.” as “the controller 6430 may be connected to the memory device 6440 through a plurality of channels. The controller 6430 may include one or more cores 6432, a host interface 6431 and a memory interface, for example, a NAND interface 6433.” [¶0252] (Multiple cores are using different channels to control different memory devices.)
Claim 9 is rejected over Liu and Lee with the same rationale of rejection of Claim 1.
Claim 10 is rejected over Liu and Lee with the same rationale of rejection of Claim 2.
Claim 11 is rejected over Liu and Lee with the same rationale of rejection of Claim 3.
Claim 12 is rejected over Liu and Lee with the same rationale of rejection of Claim 4.
Claim 16 is rejected over Liu and Lee with the same rationale of rejection of Claim 8.
Claim 17 is rejected over Liu and Lee.
Liu teaches “A memory system comprising: a plurality memory devices including first and second groups of memory units, the first and second groups being exclusively assigned respectively to a first core and a second core;” [Fig. 2A] (Fig. 2A shows a plurality of physical blocks in each memory device. Fig. 2A further shows multiple planes, each with multiple blocks.)
“a global wear-leveling manager suitable for exchanging, based on degrees of wear of the respective memory units, the exclusive assignments of one or more memory units between the first core and the second core.” as “the device controller 112 is configured to manage block arrangements of super blocks in the memory 116. The device controller 112 can maintain block information based on individual physical blocks, instead of a whole super block, select a free block in a plane based on a strategy, e.g., based on erase count, combine at least one block in 
Liu does not explicitly teach the first core and the second core suitable for controlling the memory devices to perform local wear-leveling operations on the first and second groups, respectively; and
However, Lee teaches “the first core and the second core suitable for controlling the memory devices to perform local wear-leveling operations on the first and second groups, respectively; and” as “the controller 6430 may be connected to the memory device 6440 through a plurality of channels. The controller 6430 may include one or more cores 6432, a host interface 6431 and a memory interface, for example, a NAND interface 6433.” [¶0252]
Liu and Lee are analogous arts because they teach storage device and memory controlling technology.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu and Lee before him/her, to modify the teachings of Liu to include the teachings of Lee with the motivation of enhancing efficiency to find valid data within memory blocks in a non-volatile memory device. [Lee, ¶0002]
Claims 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu [US 2019/0179741] in view of Lee [US 2020/0042181] and in further view of Jung et al. [US 2013/0042054].
Claim 5 is rejected over Liu, Lee and Jung.
The combination of Liu and Lee does not explicitly teach further comprising a global virtual flash layer (VFL) that performs mapping a first virtual address and a second virtual 
However, Jung teaches “further comprising a global virtual flash layer (VFL) that performs mapping a first virtual address and a second virtual address to physical addresses associated with a first physical block and a second physical block, wherein the first core drives a first local flash translation layer (FTL) that performs mapping between the first virtual address, which is an address of the first super blocks, and the first logical address, and wherein the second core drives a second local FTL that performs mapping between the second virtual address, which is an address of the second super blocks, and the second logical address.” as “The VFL 530-2 translates the logical page address into a virtual page address by using the mapping information included in the meta data. Here, the virtual page address may correspond to the physical address of the flash memory 540. … The FIL 530-3 translates a virtual page address of the VFL 530-2 into a physical page address of the flash memory 540.” [¶0093-94]
Liu, Lee and Jung are analogous arts because they teach storage device and memory controlling technology.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Lee and Jung before him/her, to modify the teachings of combination of Liu and Lee to include the teachings of Jung 
Claim 13 is rejected over Liu, Lee and Jung under the same rationale of rejection of Claim 5.
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu [US 2019/0179741] in view of Lee [US 2020/0042181] and in further view of Bae [US 2019/0163623].
Claim 7 is rejected over Liu, Lee and Bae.
The combination of Liu and Lee does not explicitly teach wherein the first core drives a first local FTL that performs mapping between the first logical address and a first virtual address associated with the first super blocks, and drives a first local VFL that performs mapping between the first virtual address and a physical address, and
wherein the second core drives a second local FTL that performs mapping between the second logical address and a second virtual address associated with the second super blocks, and drives a second local VFL that performs mapping between the second virtual address and a physical address.
However, Bae teaches “wherein the first core drives a first local FTL that performs mapping between the first logical address and a first virtual address associated with the first super blocks, and drives a first local VFL that performs mapping between the first virtual address and a physical address, and” as “FCPU 120 may perform an address conversion operation for converting a logical address into a physical address, by using the FTL. The FTL may have mapping information between logical addresses on a virtual block device (e.g., host 2000) and physical addresses on non-volatile memory chips, in mapping table 140.” [¶0042]
“wherein the second core drives a second local FTL that performs mapping between the second logical address and a second virtual address associated with the second super blocks, and drives a second local VFL that performs mapping between the second virtual address and a physical address.” [Fig. 1 element 110 and 120] (Fig. 1 shows multiple cores driving different memory devices.)
Liu, Lee and Bae are analogous arts because they teach storage device and memory controlling technology.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Liu, Lee and Bae before him/her, to modify the teachings of combination of Liu and Lee to include the teachings of Bae with the motivation of memory system capable of copying and storing the same data in a plurality of memory chips, and an operating method of the memory system. [Bae, ¶0002]
Claim 15 is rejected over Liu, Lee and Bae under the same rationale of rejection of Claim 7.
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD K KHAN whose telephone number is (571)270-0606.  The examiner can normally be reached on Monday-Friday (8am-5pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MASUD K KHAN/            Primary Examiner, Art Unit 2132